Lairy, C. J., and Myers, J.,
dissent from so much of the opinion as holds that evidence of the conduct of bloodhounds is inadmissible; the objections urged against such evidence might properly be considered as affecting its weight but could not constitute a valid objection to its competency.
Note. — Reported in 115 N. E. 778. Admissibility and weight of bloodhound evidence, 3 Ann. Cas. 897; 10 Ann. Cas. 1127; Ann. Cas. 1912 D 39; Ann. Cas. 1915 A 1193; 42 L. R. A. 432; 35 L. R. A. (N. S.) 870; L. R. A. 1917 E 730; 12 Cyc 393. Criminal law, jury as judges of law and fact, 42 Am. St. 291; 12 Cyc 588, 589. See under (2) 12 Cyc 928; (3) 12 Cyc 664.